CARSON, Judge.
The only question presented by this appeal is whether the trial court committed error in overruling the defendant’s objection to the answer of the question of who was with him on the previous breaking and entering. Normally, previous acts of misconduct are admissible against a defendant, who testified in his own behalf, to impeach his testimony. State v. Cook, 280 N.C. 642, 187 S.E. 2d 104 (1972) ; State v. Fletcher, 279 N.C. 85, 181 S.E. 2d 405 (1971). Since the defendant had not taken the witness stand, questions concerning prior acts of misconduct on his part were not admissible for this purpose. However, the witness had answered the question before an objection was entered. Subsequently, the witness testified without objection that he had broken into five other places and that Frankie Wright had been with him on each of the occasions. ' '
Generally, the admission of evidence over objection is not prejudicial where evidence of similar kind is thereafter admitted without objection. State v. Stepney, 280 N.C. 806, 185 S.E. 2d 844 (1972) ; State v. Blount, 20 N.C. App. 448, 201 S.E. 2d 566 (1974). Even if erroneously admitted, it would not have been prejudicial since the same evidence was subsequently given.
The likelihood of prejudicial error is further diminished by the abundance of evidence against the defendant. There does not seem to be a substantial likelihood of mistake even if the answer should have been stricken. We hold, therefore, that the defendant received a fair and impartial trial, free from prejudicial error.
*701No error.
Judges Britt and Hedrick concur.